DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 been entered.

Response to Amendment
The amendment of 09/15/2022 has been entered.
Upon reconsideration of the rejections of record over Kim et al. (US 2017/0077416 A1, site translation is applied based on the priority document, Korean Application 10-2014-0086108, hereafter Kim ‘416), the Examiner revises the previously set forth rejections. 
Disposition of claims: 
Claims 2-3, 5-7, 11-15, and 27 have been canceled.
Claim 37 has been added.
Claims 1, 4, 8-10, 16-26, 28-37 are pending.
Claims 9, 16, and 21 have been withdrawn.
Claims 1, 16-19, 24, and 26 have been amended.
The amendments of claims 1, 16-19, 24, and 26 have overcome the rejections of claims 1, 4, 8-10, 16-28 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendments to claims 17 and 19 have overcome the rejections of claims 17 and 19 under 35 U.S.C. 112 set forth in the last Office Action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see page 22-26 of the reply filed 09/15/2022 regarding the rejections of claims 1, 4, 10, 17, 19, 22-26, and 28 under 35 U.S.C. 103 as being unpatentable over Kim ‘416/Merriam-Webster dictionary, the rejections of claims 29-36 under 35 U.S.C. 103 as being unpatentable over Kim/Merriam-Webster dictionary/Jeong, and the rejections of claims 1, 4, 10, 17, and 19-20 under 35 U.S.C. 103 as being unpatentable over Kim ‘415/Kim ‘2014/Merriam-Webster dictionary set forth in the Office Action of 3/15/2022 have been considered. 
Applicant argues that there are insufficient teachings or suggestions that would have led a person of ordinary skill to the selections of compounds. Applicant cited a series of case laws to support the arguments. Applicant argues that there are enormous number of possibilities encompassed within the genus described in formula (I) in KR 10-2014-0086108 (131,090,400 possibilities). Applicant argues that the Examiner does not provide a sufficient evidentiary basis explaining why out of enormous number of possibilities encompassed within the genus described in the Kim, a skilled artisan would have made the particular set of selections and modifications that would be required to arrive at the compounds recited in the pending claims. 
Respectfully, the Examiner does not agree.
The rejections are based on the specific embodiments disclosed from Kim ‘416. An ordinary skill in the art would not separately select each of variables X1-X10, L1-L3, and R1-R3 from the general structure of Chemical Formula 1 of Kim ‘416, because the complete atomic structure of the example compounds are provided in the disclosure of Kim. 

    PNG
    media_image1.png
    333
    691
    media_image1.png
    Greyscale

For example, the Compound A-101 of Kim ‘416 cited in the rejections of the previous Office Action is a specific embodiment disclosed by Kim, wherein all the structures corresponding to X1-X10 , L1-L3, and R1-R3 of Chemical Formula 1 of Kim ‘416 are already determined. The only modification that an ordinary skill in the art would need from the example Compound A-101 is the structure corresponding the variable Z (see the structure enclosed by a dashed circle above). Kim discloses five different optional structures (N-L4-Rb, O, S, C-L4-RcRd, or Si-L4-ReRf) at the position Z of Chemical Formula 1 of Kim ‘416. An ordinary skill in the art would need to select two out of five possible options to read on the claimed compound. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection would have been one from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). 
Reconstruction of the compound for rejection from the prior arts essentially has basis on hindsight reasoning. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Secondly, Applicant cited a series of case laws for argument, however, all the case laws point out nonobviousness when it is required to select each of options starting from a generic formula. However, the outstanding rejections start from a specific embodiment (i.e. Compound A-101). The only modification required is to substitute the N-phenyl structure corresponding to N-L4-Rb to O or S, which is selection of two out of 5 possibilities. Thus, the way of modification made in the outstanding rejections is different from that applied in the case laws.
Lastly, this Office Action applies new grounds of rejections wherein an additional motivation of the modification is applied. Montalti et al. (Handbook of Photochemistry, 3rd Ed. 2006, Chapter 3, pages 208-209 and 222) teaches that substitution of the N-phenyl moiety of a condensed cyclic compound to oxygen increases the triplet energy of the compound. An ordinary skill in the art would be motivated to modify the N-phenyl moiety of the Compound A-101 of Kim ‘416 to oxygen to increase triplet energy (see details in the 103 rejection section below).
For at least this reason, the applicant’s argument is not found to be persuasive.
The Declaration of Nishimae filed 09/15/2022 show that increased levels for T1 are found in the compounds with the present claims, and Applicant argues that this finding would not have been reasonably expected in view of Kim alone or in combination with the other citations relied upon in the rejections.
The Declaration shows the inventive compounds have higher T1 energy than the comparative compounds. The only difference in structure between the inventive compounds and the comparative compounds is that each of the inventive compounds has oxygen at the position where N-phenyl moiety is positioned in the corresponding comparative compounds.
Applicant’s arguments are not found persuasive due to the following reasons.
First, it is expected that substitution of N-phenyl moiety to oxygen increase the triplet energy of similar condensed cyclic compounds. Montalti et al. (Handbook of Photochemistry, 3rd Ed., 2006, Chapter 3, pages 208-209 and 222) teaches substitution of N-phenyl moiety to O in a condensed ring compound increase triplet energy. An ordinary skill in the art would be motivated to modify the N-phenyl moiety of the Compound A-101 of Kim ‘416 to oxygen to increase triplet energy (see details in the 103 rejection section below).
Secondly, Applicant’s arguments are based on the computed values, not experimental values. It appears that Applicant does not provide any evidence to prove how accurately the computational program that Applicant chose can predict the values obtained from real material. It is known in the art that the material property values including excited state energy obtained from computational programs varies a lot depending on which program, theory, basis, parameters, etc. are applied. It is unclear whether real materials show similar trends in triplet energy.
Third, Applicant recites “The oxygen linked compounds … have a larger T1 energy … and this difference results in significant advantages in terms of efficiency of the emitting device” (lines 6-7 of page 2 of the Declaration). It appears that there is no factual evidence provided to support this arguments. There is no data provided to compare the efficiency of the emitting devices comprising the claimed compounds with that of the comparative compounds.
It is unclear whether the emitting device comprising the claimed compound can provide higher efficiency than the comparative devices.
If Applicant intends the arguments to be a showing of unexpected results (i.e. high efficiency of the emitting device), the argument is still not persuasive. The burden is on the Applicant to provide and explain that the evidence shows unexpected results. See MPEP 716.02 (b).
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. MPEP 716.01 (c).
For at least this reason, the applicant’s argument is not found to be persuasive.

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-20, 22-26, and 28, drawn to a compound, an electronic device comprising the compound, and an electronic equipment comprising the electronic device); Species (A) (X1 and X3 are N, and X2 and X4-X10 are each CR); and Species (B) (R1-R3: not required as X1-X3 is N, R2: B3) formula (XII), and R4-R10: B1)) in the reply filed on 12/22/2020 is acknowledged.  
Applicant states the elected species encompasses at least claims 1, 2, 4-7, 10-15, 17, 19, 20, 22-26 and 28 in the response of 12/22/2020. Upon further consideration, the Examiner found that claim 18 read on the elected species. It is noted that all the cited compounds to reject the claims of the previous Office Actions read on claim 18, although claim 18 was not rejected in the previous Office Actions. 
Upon reconsideration, the Examiner found no search burden for species B4) Formula (XIII) and B5) Formula (XV) defined in the Restriction/Election Office Action of 10/22/2020. Thus, Species B3), B4), and B5) are combined to a single species. Applicant’s election is now directed to Species (A) (X1 and X3 are N, and X2 and X4-X10 are each CR); and Species (B) (R1-R3: not required as X1-X3 is N, R2: B3) formula (XII), B4) formula (XIII), or B5) formula (XV).
Claims 9, 16, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. 

Claim Objections
Claims 1 is objected to because of the following informalities: 
In claim 1, the variables D and E are recited twice (one on pages 3 and the other on page 8). It appears that they are identical. It is advised to remove one of two copies for each variable.
In claim 1, the definitions of variables o, p, q, r, D, E, R15-R27 on pages 2-4 should be located after those variables are first shown in a claimed structure or phrases. For example, claim 1 recites “A compound of general formula (IIb) or (IIc), …, wherein o is independently of each other 1, …”; however, it appears that o is not shown anywhere in prior to the phrase “o is independently of each other 1”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 8, 10, 17-20, 22-26, and 28-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “R26 is …, wherein at least two of R26, present at adjacent carbon atoms form at least one five or six membered … ring or ring system”.
It is unclear the underlined phrase “present at adjacent carbon atoms” is optional. It is unclear whether two of R26 are required to form a fused ring, or whether the R26 has an option not to form a fused ring, rendering this claim indefinite. 
For the purpose of prosecution, the Examiner interprets the limitation to mean “R26 is …, wherein at least two of R26 are present at adjacent carbon atoms and form at least one five or six membered … ring or ring system”.
Regarding claims 4, 8, 10, 17-20, 22-26, and 28-37, claims 4, 8, 10, 17-20, 22-26, and 28-37 are rejected due to the dependency from claim 1.

Claims 1, 4, 8, 10, 17-20, 22-26, and 28-37  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites: 
“R2 is a group represented by formula (XII) or (XXI) …; or 
    PNG
    media_image2.png
    116
    324
    media_image2.png
    Greyscale
 wherein A1 is CR62 or N, … 
and at least two of R62, R63, R64  and R65 are … general formula (XXII) …, 
and/or R62, R63, R64  and R65, if present at adjacent carbon atoms, together form … ring system, 
and/or at least two of R66, R67, R68  and R69 are … general formula (XXIII) …, 
and/or at least two of R66, R67, R68  and R69, if present at adjacent carbon atoms, together form … ring system, …”
When R2 is represented by formula (XXI), there are four options. It is unclear whether each of the four options requires to form a fused ring. The fused ring means any additional ring fused to the three-condensed-ring structure of formula (XXI). 
It is unclear whether there is any option where unfused carbazole reads the formula (XXI). It is unclear whether adjacent substituents are required to form a fused ring in the second and fourth options, because of the conditional phrases (i.e. see underlined phrases; “if present at adjacent carbon atoms”). It is unclear whether the substituents at R62, R63, R64  and R65 are not required to form a fused ring, if any of the substituents are not present at the adjacent location. It is unclear whether the substituents at R66, R67, R68  and R69 are not required to form a fused ring, if any of the substituents are not present at the adjacent location. 
For the purpose of prosecution, the Examiner interprets the limitation to mean:
 “R2 is a group represented by formula (XII) or (XXI) …; or 
    PNG
    media_image2.png
    116
    324
    media_image2.png
    Greyscale
 wherein A1 is CR62 or N, … 
and at least two of R62, R63, R64  and R65 are … general formula (XXII) …, 
and/or at least two of R62, R63, R64  and R65 together form … ring system, 
and/or at least two of R66, R67, R68  and R69 are … general formula (XXIII) …, 
and/or at least two of R66, R67, R68  and R69 together form … ring system, …”
That is, in any of the four options, the formula (XXI) is requires to have additional fused ring. For example, there is no option where formula (XXI) is selected as unfused carbazole.
Regarding claims 4, 8, 10, 17-20, 22-26, and 28-37, claims 4, 8, 10, 17-20, 22-26, and 28-37 are rejected due to the dependency from claim 1.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, Applicant recites “The compound according to claim 7, …”
 Claim 8 has been cancelled, rendering this claim indefinite. It is unclear which compound is required to be referred. 
For the purpose of prosecution, the Examiner interprets the limitation to mean “The compound according to claim 1, …” Claim 8 is dependent from claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 37, Applicant claims the following compounds in claim 37.

    PNG
    media_image3.png
    259
    698
    media_image3.png
    Greyscale
 
Each of the compounds includes carbazole (see the structure in the dashed circles above), but the carbazole does not have any additional fused ring(s) such as the structures represented by formulas (XXII) or (XXIII). The independent claim 1 requires R2 to be formula (XII) or (XXI). As outlined above in 112(b) rejection section, in either case, the carbazole moiety is required to have an additional fused ring (i.e. indolocarbazole).
Claim 37 fails to incorporate all the limitations of the claims to which it refers.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8, 10, 17-19, 22-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0077416 A1, site translation is applied based on the priority document, Korean Application 10-2014-0086108, hereafter Kim ‘416) in view of Montalti et al. (Handbook of Photochemistry, 3rd Ed., 2006, Chapter 3, pages 208-209 and 222, hereafter Montalti), as evidenced by Merriam-Webster dictionary (the definition of equipment is referred to, https://www.merriam-webster.com/dictionary/equipment).
Regarding claims 1, 4, 8, 10, and 17-19, Kim ‘416 discloses a compound having a general structure of Chemical Formula 1 ([039]).

    PNG
    media_image4.png
    166
    545
    media_image4.png
    Greyscale

Wherein X1 to X10 can be N, C or CRa; Z can be N-L4-Rb, O, S, C-L4-RcRd, or Si-L4-ReRf; L1 to L4 can be a single bond; a substituted or unsubstituted C6 to C30 arylene group or a substituted or unsubstituted C3 to C30 heterocyclic group; R1 to R3 and Ra to Rf can be hydrogen, a substituted or unsubstituted C1 to C30 alkyl group, a substituted or unsubstituted C6 to C30 aryl group, or a substituted or unsubstituted C3 to C30 heterocyclic group, a substituted or unsubstituted C6 to C30 arylamine group (paragraphs [039]-[047] of the priority Korean Application).
Kim ‘416 exemplifies Compounds A-101 of the subspecies of Chemical Formula 1 ([065]).

    PNG
    media_image5.png
    270
    596
    media_image5.png
    Greyscale

Kim ‘416 discloses an organic electroluminescence device (“organic light emitting diode”; “Example 6” in [112]-[118]) comprising an anode (ITO), a hole transport layer (NPB), an emitting layer (Compound A-105 as a host and (piq)2Ir(acac) as a phosphorescent dopant), an electron transport layer (Alq3), and a cathode (Al).
Kim ‘416 teaches that the compound of the invention can be used as a host material of the emitting layer (“emission layer” in [070]).
Kim ‘416 teaches that the organic electroluminescent device of the invention can be applied to an electronic equipment (“organic light emitting diode (OLED) display” in [083]).
The Compound A-101 of Kim ‘416 does not read on Applicant’s formulas (IIb) or (IIc) of claim 1 because the structure corresponding to the Z of Kim ‘416’s Chemical Formula 1 is represented by N-L4-Rb, and not O or S; however, Kim ‘416 does teach that Z can be O or S (paragraphs [044] of the priority Korean Application).
Montalti discloses the triplet energies of acridan, xanthene, carbazole, and N-phenyl carbazole (pages 208-209, and 222). 

    PNG
    media_image6.png
    492
    543
    media_image6.png
    Greyscale

Montalti teaches that xanthene has higher triplet energy than acridan. The only difference in structure between xanthene and acridan is that the N-H of the 6-membered heterocyclic ring of acridan is replaced by an oxygen atom in xanthene. It appears that Montalti does not disclose the triplet energy of N-phenyl acridan; however, it is expected that N-phenyl acridan has similar triplet energy as acridan because N-phenyl carbazole has same triplet energy as carbazole. Thus, an ordinary skill in the art would expect that substitution of the N-phenyl group of the N-phenyl acridan with oxygen would increase triplet energy.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound A-101 of Kim ‘416 by substituting the phenyl substituted nitrogen atom (i.e. the part corresponding to N-L4-Rb of Chemical Formula 1 of Kim ‘416) with O, as taught by Kim ‘416 and Montalti.
The motivation of doing so would have been to increase triplet energy based on the teaching of Montalti.
Furthermore, the modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, O and N-L4-Rb are alternative options at the position Z of the Chemical Formula 1 of Kim ‘416; thus, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are only five different options to choose as Z of Chemical Formula 1 (i.e. N-L4-Rb, O, S, C-L4-RcRd, or Si-L4-ReRf) at the position Z of the Chemical Formula 1. Two of five options read on the limitation of the instant claim 1. The selection of O would have been one from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The resultant compound has the following structure.

    PNG
    media_image7.png
    255
    484
    media_image7.png
    Greyscale


The Compound of Kim ‘416 as modified by Montalti has identical structure as Applicant’s formula (IIb), wherein X2-X10 are each CH; R2 is Formula (XXI) wherein A1 is CR62; A2 is CR63; A3 is CR64; A4 is CR65; B1 is CR66; B2 is CR67; B3 is CR68; and B4 is CR69; Y1 is NR70; R64-R65 and R66-R69 are each H; R62 and R63 are each -NR17R18 and a C6-C60 aryl group (phenyl); R17 and R18 are each H and a C6-C18 aryl group (phenyl); R62 and R63 at adjacent carbon atoms, together form at least one C2-C18 heteroaryl ring or ring system (pyrrole); R70 is a direct bond, meeting all the limitations of claims 1, 4, 8, 17, and 19.
With respect to claim 10, the Compound of Kim ‘416 as modified by Montalti, wherein the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) is a direct bond. 
None of claims 1 and 10 requires the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) to be -(M)m-.
m and M do not occur in the Compound of Kim ‘416 as modified by Montalti, because the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) is a direct bond. None of claims 1 and 10 requires the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) to be -(M)m-. That is, when the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) is a direct bond, m and M are not present. The limitation of claim 10 met in the case that the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) is a direct bond. Therefore, Compound of Kim ‘416 as modified by Montalti read on all the limitations of claim 10.
With respect to claim 18, the R2 of the Compound of Kim ‘416 as modified by Montalti is Formula (XXI), wherein A1 is CR62; A2 is CR63; A3 is CR64; A4 is CR65; B1 is CR66; B2 is CR67; B3 is CR68; and B4 is CR69; Y1 is NR70; R64-R65 and R66-R69 are each H; R62 and R63 are each -NR17R18 and a C6-C60 aryl group (phenyl); R17 and R18 are each H and a C6-C18 aryl group (phenyl); R62 and R63 at adjacent carbon atoms, together form at least one C2-C18 heteroaryl ring or ring system (pyrrole); and R70 is a direct bond.
None of claims 1 and 18 requires R2 to comprise Formula (XXII) or Formula (XXIII).
Formula (XXII) or (XXIII) does not occur in the Compound of Kim ‘416 as modified by Montalti. None of claims 1 and 18 requires Formula (XXII) or (XXIII) to be present. That is, when R2 is not represented by Formula (XXII) or (XXIII), Y2 and Y3 are not present. The limitation of claim 18 met in the case that R2 does not comprise Formula (XXII) or (XXIII). Therefore, Compound of Kim ‘416 as modified by Montalti read on all the limitations of claim 18.
Regarding claim 10, the Compound of Kim ‘416 as modified by Montalti reads on all the limitations of claim 1 as outlined above. 
The linker group corresponding to the L1 of the Compound of Kim ‘416 as modified by Montalti is a single bond; however, Kim ‘416 does teach that L1 can be a substituted or unsubstituted C6 to C30 arylene group ([044]). Furthermore, Kim ‘416 exemplifies Compound A-53 ([093]) wherein L1 is a divalent phenyl group.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Kim ‘416 as modified by Montalti by substituting the single bond between the pyrimidine and the N of the carbazole with an unsubstituted phenylene, as taught by Kim ‘416.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Both a single bond and an unsubstituted phenylene at the position L1 of the compounds of Kim ‘416 are alternative options. The substitution of a single bond with an unsubstituted phenylene would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting diode.
The resultant compound has the following structure.

    PNG
    media_image8.png
    286
    482
    media_image8.png
    Greyscale

The Compound of Kim ‘416 as modified by Montalti (2) has identical structure as Applicant’s formula (IIb), wherein X2-X10 are each CH; R2 is Formula (XXI) wherein A1 is CR62; A2 is CR63; A3 is CR64; A4 is CR65; B1 is CR66; B2 is CR67; B3 is CR68; and B4 is CR69; Y1 is NR70; R64-R65 and R66-R69 are each H; R62 and R63 are each -NR17R18 and a C6-C60 aryl group (phenyl); R17 and R18 are each H and a C6-C18 aryl group (phenyl); R62 and R63 at adjacent carbon atoms, together form at least one C2-C18 heteroaryl ring or ring system (pyrrole); R70 is interrupted by a group of formula –(M)m-; m is 1; M is a C6-C40 arylene group (phenylene), meeting all the limitations of claim 10.
Regarding claims 22-24, 26, and 28, the Compound of Kim ‘416 as modified by Montalti reads on all the features of claim 1, as outlined above.
Kim ‘416 discloses an organic electroluminescence device (“organic light emitting diode”; “Example 6” in [112]-[118]) comprising an anode (ITO), a hole transport layer (NPB), an emitting layer (Compound A-105 as a host and (piq)2Ir(acac) as a phosphorescent dopant), an electron transport layer (Alq3), and a cathode (Al).
Kim ‘416 does not exemplify a specific organic electroluminescence device comprising the Compound of Kim ‘416 as modified by Montalti.
However, Kim ‘416 does teach that the compound of the invention can be used as a host material of the emitting layer “emission layer” in [070]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescence device of Kim ‘416 by substituting the host material with the Compound of Kim ‘416 as modified by Montalti, as taught by Kim ‘416.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of the host material would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.

    PNG
    media_image9.png
    180
    451
    media_image9.png
    Greyscale


The modification provides the Organic electroluminescence device of Kim ‘416 as modified by Montalti comprising an anode (ITO), a hole transport layer (NPB), an emitting layer (the Compound of Kim ‘416 as modified by Montalti as a host and (piq)2Ir(acac) as a phosphorescent dopant), an electron transport layer (Alq3), and a cathode (Al), wherein the organic electroluminescence device is an electronic device; and the hole transport layer, the emitting layer, and the electron transport layer are organic thin film layers; and the compound (piq)2Ir(acac) is an ortho-metallated complex comprising a metal atom of Ir, meeting all the limitations of claims 22-24, 26, and 28.
Regarding claim 25, Applicant claims an electronic equipment. 
An equipment is defined by “a set of articles or physical resources serving to equip a person or thing” according to the Merriam-Webster dictionary.
The electronic device (“organic electroluminescence device”) taught by Kim ‘416 is an electronic equipment, because 1) the device is operated by electrons and 2) the device comprises a set of articles (organic compounds and electrodes) serving to equip a thing (“organic light emitting diode (OLED) display” in [083]).
Therefore, the electronic device (“organic electroluminescence device”) taught by Kim ‘416 is an electronic equipment, meeting all the limitations of claim 25.

Claims 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0077416 A1, site translation is applied based on the priority document, Korean Application 10-2014-0086108) in view of Montalti et al. (Handbook of Photochemistry, 3rd Ed., 2006, Chapter 3, pages 208-209 and 222) as evidenced by Merriam-Webster dictionary (the definition of equipment is referred to, https://www.merriam-webster.com/dictionary/equipment), as applied to claims 1, 4, 8, 10, 17-19, 22-26, and 28 above, further in view of Jeong et al. (US 2015/0236075 A1, hereafter Jeong).
Regarding claims 29-36, the Compound of Kim ‘416 as modified by Montalti reads on all the features of Formulas (IIb) or (IIc) of claim 1. 
The electronic device (“organic electroluminescence device”) of Kim ‘416 as modified by Montalti comprises an anode (ITO), a hole transport layer (NPB), an emitting layer (the Compound of Kim ‘416 as modified by Montalti as a host and (piq)2Ir(acac) as a phosphorescent dopant), an electron transport layer (Alq3), and a cathode (Al).
The electronic device does not contain Liq in the electron transport layer; however, Kim ‘416 does teach electron injection layer, electron transport layer, or combination thereof can be included in the organic layer ([206]).
Jeong discloses an organic electroluminescence device (“organic light emitting display device” in [009]), wherein the electron transport layer comprises a first electron transport material of Alq3 and a second electron transport material of Liq ([011], [015], [077]).
Jeong teaches that when Liq reacts with Alq3, a molecular orbital of Alq3 has high bond energy so that a new band gap is created and an electron injection barrier is lowered, thereby improving electron transfer efficiency ([078]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the electronic device of Kim ‘416 as modified by Montalti by incorporating Liq into the electron transport layer to make a mixed composition of Alq3 and Liq, as taught by Jeong.
The motivation of doing so would have been to react Alq3 with Liq so that a new band gap is created, an electron injection barrier is lowered, and electron transfer efficiency is improved, based on the teaching of Jeong.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting diode.
The resultant electronic device (“organic electroluminescence device”) comprises an anode (ITO), a hole transport layer (NPB), an emitting layer (the Compound of Kim ‘416 as modified by Montalti as a host and (piq)2Ir(acac) as a phosphorescent dopant), an electron transport layer (Alq3 and Liq), and a cathode (Al).
Kim ‘416 teaches that the device (Example 6 in Table 2) of Kim ‘416 comprising (piq)2Ir(acac) as the phosphorescent dopant emits red light; thus, (piq)2Ir(acac) is equated with a red phosphorescent emitter.
The electronic device (“organic electroluminescence device”) of Kim ‘416 as modified by Montalti and Jeong is equated with an anode (ITO), a hole transport layer (NPB), an emitting layer (the Compound of Kim ‘416 as modified by Montalti as a host and (piq)2Ir(acac) as a red phosphorescent emitter), an electron transport layer (Alq3 and Liq), and a cathode (Al), wherein the hole transport layer, the emitting layer, and the electron transport layer are organic thin film layers, meeting all the limitations of claims 29-32, and 35-36.
Applicant claims an electronic equipment in claims 33-34.
An equipment is defined by “a set of articles or physical resources serving to equip a person or thing” according to the Merriam-Webster dictionary.
The electronic device (“organic electroluminescence device”) of Kim ‘416 as modified by Montalti and Jeong is an electronic equipment, because 1) the device is operated by electrons and 2) the device comprises a set of articles (organic compounds and electrodes) serving to equip a thing (“organic light emitting display device” in the 3rd paragraph of page 22).
Therefore, the electronic device (“organic electroluminescence device”) of Kim ‘416 as modified by Montalti and Jeong is an electronic equipment, meeting all the limitations of claims 33-34.

Claims 1, 4, 8, 10, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0077416 A1, site translation is applied based on the priority document, Korean Application 10-2014-0086108) in view of Montalti et al. (Handbook of Photochemistry, 3rd Ed., 2006, Chapter 3, pages 208-209 and 222) and Kim et al. (“Highly Efficient Bipolar Host Materials with Indenocarbazole and Pyrimidine Moieties for Phosphorescent Green Light-Emitting Diodes” J. Phys. Chem. C, 2014, vol. 118, pages 28757-28763, hereafter Kim ‘2014).
Regarding claims 1, 4, 8, 10, 17, and 19-20, Kim ‘416 discloses a compound having a general structure of Chemical Formula 1 ([039]).

    PNG
    media_image10.png
    157
    545
    media_image10.png
    Greyscale


Wherein X1 to X10 can be N, C or CRa; Z can be N-L4-Rb, O, S, C-L4-RcRd, or Si-L4-ReRf; L1 to L4 can be a single bond; a substituted or unsubstituted C6 to C30 arylene group or a substituted or unsubstituted C3 to C30 heterocyclic group; R1 to R3 and Ra to Rf can be hydrogen, a substituted or unsubstituted C1 to C30 alkyl group, a substituted or unsubstituted C6 to C30 aryl group, or a substituted or unsubstituted C3 to C30 heterocyclic group, a substituted or unsubstituted C6 to C30 arylamine group (paragraphs [039]-[047] of the priority Korean Application).
Kim ‘416 exemplifies Compounds A-69 of the subspecies of Chemical Formula 1 ([065]).

    PNG
    media_image11.png
    249
    618
    media_image11.png
    Greyscale

The Compound A-69 of Kim ‘416 does not read on Applicant’s formulas (IIb) or (IIc) of claim 1 because the structure corresponding to the Z of Kim ‘416’s Chemical Formula 1 is represented by N-L4-Rb, and not O or S; however, Kim ‘416 does teach that Z can be O or S (paragraphs [039]-[047] of the priority Korean Application).
Montalti discloses the triplet energies of organic molecules (pages 208-209, and 222). 

    PNG
    media_image6.png
    492
    543
    media_image6.png
    Greyscale

Montalti teaches that xanthene has higher triplet energy than acridan. The only difference in structure between xanthene and acridan is that the N-H of the 6-membered heterocyclic ring of acridan is replaced by an oxygen atom in xanthene. It appears that Montalti does not publish the triplet energy of N-phenyl acridan; however, it is expected that N-phenyl acridan has similar triplet energy as acridan because N-phenyl carbazole has same triplet energy as carbazole. Thus, an ordinary skill in the art would expect that substitution of the N-phenyl group of in N-phenyl acridan with oxygen would increase triplet energy.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound A-69 of Kim ‘416 by substituting the phenyl substituted nitrogen atom (i.e. the part represented by N-L4-Rb of Chemical Formula 1 of Kim ‘416) with O, as taught by Kim ‘416 and Montalti.
The motivation of doing so would have been to increase triplet energy based on the teaching of Montalti.
Furthermore, the modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, O and N-L4-Rb are alternative options at the position Z of the Chemical Formula 1 of Kim ‘416; thus, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are only five different options to choose as Z of Chemical Formula 1 (i.e. N-L4-Rb, O, S, C-L4-RcRd, or Si-L4-ReRf) at the position Z of the Chemical Formula 1. Two of five options read on the limitation of the instant claim 1. The selection of O would have been one from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The resultant compound has identical structure as Compound A-69 of Kim ‘416 except that the phenyl-substituted nitrogen atom of the nitrogen-containing 6-membered ring is substituted by O.
The Compound of Kim ‘416 as modified by Montalti (3) does not have fused ring connected to the carbazole unit; however, Kim ‘416 does teach that R1 can be a substituted or unsubstituted C3 to C30 heterocyclic group (paragraphs [046] of the priority Korean Application).
Kim ‘2014 discloses a carbazole compound (DPICz1 in Scheme 1) used as the host material of an organic electroluminescence device (Abstract).
Kim ‘2014 teaches that indenocarbazole moiety gives higher hole transporting property and expect to offer better hole stability owing to longer conjugation length as compared to carbazole moiety (page 28758, column 1, last paragraph).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Kim ‘416 as modified by Montalti (3) by substituting the carbazole unit with indenocarbazole as taught by Kim ‘2014.
The motivation of doing so would have been to provide higher hole transporting property and better hole stability owing to longer conjugation length as compared to carbazole moiety based on the teaching of Kim ‘2014.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The resultant compound has the following structure.

    PNG
    media_image12.png
    337
    688
    media_image12.png
    Greyscale


The Compound of Kim ‘416 as modified by Montalti and Kim ‘2014 has identical structure as Applicant’s formula (IIb), wherein X2-X10 are each CH; R2 is Formula (XXI) wherein A1 is CR62; A2 is CR63; A3 is CR64; A4 is CR65; B1 is CR66; B2 is CR67; B3 is CR68; and B4 is CR69; Y1 is NR70; R64-R65, R66-R67, and R69 are each H; R68 is a group of formula –(L1)o-(L2)p-(L3)q-(L4)r-R14, wherein o, p, and q are each 0; r is 1; L4 is a divalent C1-C24 heteroaryl group (the carbazole unit of the indenocarbazole) which is substituted by E, wherein E is unsubstituted C6-C60 aryl (phenyl) or C1-C18 alkyl (isopropyl); R14 is unsubstituted C6-C60 aryl (phenyl); R62 and R63 are directly bonded to the moiety represented by formula (XXII), wherein Y2 is CR74R75; R74 and R75 are each C1-C25 alkyl group (methyl); R70 is a direct bond, meeting all the limitations of claims 1, 4, 8, 17, and 19-20.
With respect to claim 10, the Compound of Kim ‘416 as modified by Montalti and Kim ‘2014, wherein the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) is a direct bond. 
None of claims 1 and 10 requires the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) to be -(M)m-.
m and M do not occur in the Compound of Kim ‘416 as modified by Montalti and Kim ‘2014, because the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) is a direct bond. None of claims 1 and 10 requires the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) to be -(M)m-. That is, when the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) is a direct bond, m and M are not present. The limitation of claim 10 met in the case that the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) is a direct bond. Therefore, Compound of Kim ‘416 as modified by Kim ‘2014 reads on all the limitations of claim 10.

Claims 1, 4, 8, 10, 17-19 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0077416 A1, site translation is applied based on the priority document, Korean Application 10-2014-0086108) in view of Kai (US 2012/0235133 A1, hereafter Kai) and Montalti et al. (Handbook of Photochemistry, 3rd Ed., 2006, Chapter 3, pages 208-209 and 222).
Regarding claims 1, 4, 8, 10, 17-19, and 37, Kim ‘416 discloses a compound having a general structure of Chemical Formula 1 ([039]).

    PNG
    media_image10.png
    157
    545
    media_image10.png
    Greyscale

Wherein X1 to X10 can be N, C or CRa; Z can be N-L4-Rb, O, S, C-L4-RcRd, or Si-L4-ReRf; L1 to L4 can be a single bond; a substituted or unsubstituted C6 to C30 arylene group or a substituted or unsubstituted C3 to C30 heterocyclic group; R1 to R3 and Ra to Rf can be hydrogen, a substituted or unsubstituted C1 to C30 alkyl group, a substituted or unsubstituted C6 to C30 aryl group, or a substituted or unsubstituted C3 to C30 heterocyclic group, a substituted or unsubstituted C6 to C30 arylamine group (paragraphs [039]-[047] of the priority Korean Application).
Kim ‘416 exemplifies Compounds A-61 and Compound A-101 of the subspecies of Chemical Formula 1 ([065]).

    PNG
    media_image13.png
    243
    435
    media_image13.png
    Greyscale

The Compound A-61 has an unsubstituted carbazole group which does not read on the limitation of claim 37; however, Kim ‘416 does teach that the substituent at the position R1 of Chemical Formula 1 of Kim ‘416 can be a substituted or unsubstituted C3 to C30 heterocyclic group ([045]). 
Kai discloses indolocarbazole compound which is used as the host of an organic electroluminescence device ([049]).
Kai teaches that the conventional host material CBP has problems including unbalanced charge injection and poor electron transfer property ([010]). On the other hand, Kai teaches that the compounds of Kai comprising indolocarbazole provide high luminous efficiency and driving stability ([016]). Kai exemplifies Compound 3-2 ([048]) which differs from the conventional material CBP in that the terminal carbazole group of the CBP is substituted by indolocarbazole.

    PNG
    media_image14.png
    269
    534
    media_image14.png
    Greyscale


At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound A-61 of Kim ‘416 by substituting the carbazole unit with indolocarbazole as taught by Kim ‘416 and Kai.
The motivation of doing so would have been to provide the organic electroluminescence device comprising the compound with high luminous efficiency and driving stability based on the teaching of Kai.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.

    PNG
    media_image15.png
    304
    537
    media_image15.png
    Greyscale

The Compound of Kim ‘416 as modified Kai does not read on Applicant’s formulas (IIb) or (IIc) of claim 1 because the structure corresponding to the Z of Kim ‘416’s Chemical Formula 1 is represented by N-L4-Rb, and not O or S; however, Kim ‘416 does teach that Z can be O or S (paragraphs [039]-[047] of the priority Korean Application).
Montalti discloses the triplet energies of organic molecules (pages 208-209, and 222). 

    PNG
    media_image6.png
    492
    543
    media_image6.png
    Greyscale

Montalti teaches that xanthene has higher triplet energy than acridan. The only difference in structure between xanthene and acridan is that the N-H of the 6-membered heterocyclic ring of acridan is replaced by an oxygen atom in xanthene. It appears that Montalti does not publish the triplet energy of N-phenyl acridan; however, it is expected that N-phenyl acridan has similar triplet energy as acridan because N-phenyl carbazole has same triplet energy as carbazole. Thus, an ordinary skill in the art would expect that substitution of the N-phenyl group of in N-phenyl acridan with oxygen would increase triplet energy.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Kim ‘416 as modified by Kai by substituting the phenyl substituted nitrogen atom (i.e. the part represented by N-L4-Rb of Chemical Formula 1 of Kim ‘416) with O, as taught by Kim ‘416 and Montalti.
The motivation of doing so would have been to increase triplet energy based on the teaching of Montalti.
Furthermore, the modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, O and N-L4-Rb are alternative options at the position Z of the Chemical Formula 1 of Kim ‘416; thus, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are only five different options to choose as Z of Chemical Formula 1 (i.e. N-L4-Rb, O, S, C-L4-RcRd, or Si-L4-ReRf) at the position Z of the Chemical Formula 1. Two of five options read on the limitation of the instant claim 1. The selection of O would have been one from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The resultant compound has the following structure.

    PNG
    media_image16.png
    255
    565
    media_image16.png
    Greyscale

The Compound of Kim ‘416 as modified by Kai and Montalti has Applicant’s formula (IIb), wherein X2-X10 are each CH; R2 is Formula (XXI) wherein A1 is CR62; A2 is CR63; A3 is CR64; A4 is CR65; B1 is CR66; B2 is CR67; B3 is CR68; and B4 is CR69; Y1 is NR70; R64-R65 and R66-R69 are each H; R62 and R63 are each -NR17R18 and a C6-C60 aryl group (phenyl); R17 and R18 are each H and a C6-C18 aryl group (phenyl); R62 and R63 at adjacent carbon atoms, together form at least one C2-C18 heteroaryl ring or ring system (pyrrole); and R70 is a direct bond, meeting all the limitations of claims 1, 4, 8, 17, 19, and 37.
With respect to claim 10, the Compound of Kim ‘416 as modified by Kai and Montalti, wherein the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) is a direct bond. 
None of claims 1 and 10 requires the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) to be -(M)m-.
m and M do not occur in the Compound of Kim ‘416 as modified by Kai and Montalti, because the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) is a direct bond. None of claims 1 and 10 requires the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) to be -(M)m-. That is, when the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) is a direct bond, m and M are not present. The limitation of claim 10 met in the case that the substituent connecting general formula (XXI) to general formula (IIb) or (IIc) is a direct bond. Therefore, Compound of Kim ‘416 as modified by Kai and Montalti reads on all the limitations of claim 10.
With respect to claim 18, the R2 of the Compound of Kim ‘416 as modified by Kai and Montalti is Formula (XXI), wherein A1 is CR62; A2 is CR63; A3 is CR64; A4 is CR65; B1 is CR66; B2 is CR67; B3 is CR68; and B4 is CR69; Y1 is NR70; R64-R65 and R66-R69 are each H; R62 and R63 are each -NR17R18 and a C6-C60 aryl group (phenyl); R17 and R18 are each H and a C6-C18 aryl group (phenyl); R62 and R63 at adjacent carbon atoms, together form at least one C2-C18 heteroaryl ring or ring system (pyrrole); and R70 is a direct bond.
None of claims 1 and 18 requires R2 to comprise Formula (XXII) or Formula (XXIII).
Formula (XXII) or (XXIII) does not occur in the Compound of Kim ‘416 as modified by Kai and Montalti. None of claims 1 and 18 requires Formula (XXII) or (XXIII) to be present. That is, when R2 is not represented by Formula (XXII) or (XXIII), Y2 and Y3 are not present. The limitation of claim 18 met in the case that R2 does not comprise Formula (XXII) or (XXIII). Therefore, Compound of Kim ‘416 as modified by Kai and Montalti read on all the limitations of claim 18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 8, 10, 17-19, 22-26, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, and 10 of US Patent No. 11,505,561 B2 (reference application, hereafter Patent ‘561) in view of Montalti et al. (Handbook of Photochemistry, 3rd Ed., 2006, Chapter 3, pages 208-209 and 222). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, 4, 8, 10, and 17-19, Patent ‘561 discloses a compound of Formula (IV-1): 

    PNG
    media_image17.png
    222
    485
    media_image17.png
    Greyscale

wherein X is O, S, NR10, or CR11R12; and Ar1 is unsubstituted naphthyl or unsubstituted biphenyl (claim 2).
Patent ‘561 does not disclose a specific compound having structure of Formula (IV-1) wherein X is O or S; however, Patent ‘561 does teach that X can be O, S, NR10, or CR11R12 (claim 1).
Montalti discloses the triplet energies of organic molecules (pages 208-209, and 222). 

    PNG
    media_image6.png
    492
    543
    media_image6.png
    Greyscale

Montalti teaches that xanthene has higher triplet energy than acridan. The only difference in structure between xanthene and acridan is that the N-H of the 6-membered heterocyclic ring of acridan is replaced by an oxygen atom in xanthene. It appears that Montalti does not publish the triplet energy of N-phenyl acridan; however, it is expected that N-phenyl acridan has similar triplet energy as acridan because N-phenyl carbazole has same triplet energy as carbazole. Thus, an ordinary skill in the art would expect that substitution of the N-phenyl group of in N-phenyl acridan with oxygen would increase triplet energy.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Formula (IV-1) by substituting X with O as taught by Patent ‘561 and Montalti.
The motivation of doing so would have been to increase triplet energy based on the teaching of Montalti.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of O at the position X would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.

    PNG
    media_image18.png
    226
    685
    media_image18.png
    Greyscale

The Modified compound of Patent ‘561 as modified by Montalti has identical structure as Applicant’s formula (IIb) or (IIc), wherein X2-X10 are each CH; R2 is Formula (XXI) wherein A1 is CR62; A2 is CR63; A3 is CR64; A4 is CR65; B1 is CR66; B2 is CR67; B3 is CR68; and B4 is CR69; Y1 is NR70; R62-R63 and R66-R69 are each H; R64 and R65 are each -NR17R18 and a C6-C60 aryl group (phenyl); R17 and R18 are each H and a C6-C18 aryl group (naphthyl); R64 and R65 at adjacent carbon atoms, together form at least one C2-C18 heteroaryl ring or ring system (pyrrole); R70 is a direct bond, meeting all the limitations of claims 1, 4, 8, 10, and 17-19.
Patent ‘561 discloses an electronic device comprising a cathode, an anode, and an emitting layer comprising the compound of formula (IV-1) (claims 4-5).
Patent ‘561 does not disclose a specific electronic device comprising the Compound of Patent ‘561 as modified by Montalti; however, Patent ‘561 does teach that the compound of formula (IV-1) can comprise the electronic device of Patent ‘561 (claim 5).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Patent ‘561 as modified by Montalti by incorporating the compound into the emitting layer of the device of Patent ‘561, as taught by Patent ‘561.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Electronic device of Patent ‘561 as modified by Montalti comprising an anode, an emitting layer comprising the Compound of Patent ‘561 as modified by Montalti, and a cathode, wherein the emitting layer is an organic thin film layer.
It is known in the art that the device comprising an anode, a cathode, and a light emitting organic thin film layer disposed in-between the electrodes is equated with an organic electroluminescence device. Furthermore, Patent ‘561 teaches an organic electroluminescence device comprising the compound of Patent ‘561 (claim 10).
The Electronic device of Patent ‘561 as modified by Montalti is equated with an organic electroluminescence device comprising an anode, an emitting layer comprising the Compound of Patent ‘561 as modified by Montalti, and a cathode, wherein the emitting layer is an organic thin film layer.
The Electronic device of Patent ‘561 as modified by Montalti does not have a phosphorescent material; however, Patent ‘561 does teach the device of Patent ‘561 can comprise the emitting layer wherein the emitting layer comprises an ortho-metallated Ir, Os, or Pt phosphorescent complex (claim 6).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Electronic device of Patent ‘561 as modified by Montalti by incorporating an ortho-metallated Ir, Os, or Pt phosphorescent complex into the emitting layer of the device, as taught by Patent ‘561.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Electronic device of Patent ‘561 as modified by Montalti (2) comprising an anode, an emitting layer comprising the Compound of Patent ‘561 as modified by Montalti and an ortho-metallated Ir, Os, or Pt phosphorescent complex, and a cathode, wherein the electronic device is an organic electroluminescence device; and the emitting layer is an organic thin film layer, meeting all the limitations of claims 22-24, 26, and 28. 
Patent ‘561 does not disclose a specific electronic equipment comprising the Electronic device of Patent ‘561 as modified by Montalti; however, Patent ‘561 does teach that the electronic device of Patent ‘561 can be used for an electronic equipment (claim 7).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Electronic device of Patent ‘561 as modified by Montalti by using the device to make an electronic equipment, as taught by Patent ‘561.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an electronic equipment.
The modification provides the Electronic equipment of Patent ‘561 as modified by Montalti comprising the Electronic device of Patent ‘561 as modified by Montalti, meeting all the limitations of claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786